DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claim 29 is objected to because of the following informalities: in line 9, “the a BWP” should be “a BWP”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 29, 31, 34-35 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0036673, relying on the provisional application 62/537,802) in view of Yi et al. (US 2021/0092008, relying on the provisional application 62/529,450).
Regarding Claim 1, Chen teaches a Bandwidth Part (BWP) configuration method applied for a network device, comprising:
receiving User Equipment (UE) capability information reported by a UE ([0084] the UE 905 may signal a UE capability regarding a number of supported uplink control channels); and
configuring an air interface parameter set of at least one BWP for the UE in accordance with the UE capability information, the air interface parameter set comprising at least one air interface parameter of a BWP ([0080] the UE 905 may indicate one or more requested bandwidth part parameters to the base station 910, and the base station 910 may indicate one or more bandwidth part parameters to be used by the UE 905 during 
However, Chen does not teach capability information carrying BWP capability information; wherein the UE capability information comprises at least one of: Multiple-Input Multiple-Output (MIMO) capability information about each BWP to be supported by the UE; numerology information about each BWP to be supported by the UE; first indication information indicating whether the UE has a cross-BWP scheduling capability; second indication information indicating whether the UE has a fast switching capability; information about a retuning time length when the UE has the fast switching capability; BWP measurement gap capability information about the UE; third indication information indicating whether the UE has a capability of measuring, at a current BWP, different measurement items of the current BWP; fourth indication information indicating whether the UE has a capability of measuring, at one BWP, different measurement items of the other BWP; fifth indication information indicating whether a measurement gap needs to be configured for the UE when the UE has the capability of measuring, at one BWP, different measurement items of the other BWP; sixth indication information indicating whether a measurement gap needs to be configured for the UE when the UE needs to transmit a Sounding Reference Signal (SRS); and seventh indication information indicating whether a measurement gap needs to be configured for the UE when the UE performs intra-frequency multiple-beam measurement on one BWP.

wherein the UE capability information comprises at least one of:
Multiple-Input Multiple-Output (MIMO) capability information about each BWP to be supported by the UE;
numerology information about each BWP to be supported by the UE ([0074] A UE may report whether the UE can support numerology in a disjoint manner or overlapped manner, when the UE supports multiple numerologies or multiple active BWPs simultaneously);
first indication information indicating whether the UE has a cross-BWP scheduling capability;
second indication information indicating whether the UE has a fast switching capability;
information about a retuning time length when the UE has the fast switching capability;
BWP measurement gap capability information about the UE ([0100] a UE may report whether measurement gap is needed or not per each BWP configuration);
third indication information indicating whether the UE has a capability of measuring, at a current BWP, different measurement items of the current BWP ([0100] If a UE can increase its RF to include RRM frequency without any change of active BWP, a UE may not need measurement gap. To reflect this, a UE may report whether measurement gap is needed or not per each BWP configuration);

fifth indication information indicating whether a measurement gap needs to be configured for the UE when the UE has the capability of measuring, at one BWP, different measurement items of another BWP ([0100] if a UE needs to retune its center frequency to accommodate both measurement bandwidth and active BWP, the retuning latency is not negligible. In this sense, a simple solution may be to assume this case as `outside of active BWP`. If a UE can increase its RF to include RRM frequency without any change of active BWP, a UE may not need measurement gap. To reflect this, a UE may report whether measurement gap is needed or not per each BWP configuration); sixth indication information indicating whether a measurement gap needs to be configured for the UE when the UE needs to transmit a Sounding Reference Signal (SRS); or
seventh indication information indicating whether a measurement gap needs to be configured for the UE when the UE performs intra-frequency multiple-beam measurement on one BWP.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yi’s method with Chen’s method so that the BWPs can be efficiently and correctly allocated to each UE in the 

Regarding Claim 4, the combination of Chen and Yi, specifically Chen teaches wherein, the air interface parameter set comprises an air interface parameter type, the air interface parameter type comprises at least one of: a first air interface parameter indicating that merely one BWP is capable of being configured or activated in a current carrier; a second air interface parameter indicating that at least two BWPs at consecutive positions are capable of being configured or activated in the current carrier; a third air interface parameter indicating that at least two BWPs at inconsecutive positions are capable of being configured or activated in the current carrier ([0072] as shown in FIG. 8, an overall carrier 810 may span a wideband bandwidth, which may be partitioned into multiple bandwidth parts, such as a first bandwidth part (BWP1) 820 and a second bandwidth part (BWP2) 830. Further, the overall carrier 810 may include a third bandwidth part 840 not used by the UE); a fourth air interface parameter indicating that at least three BWPs at consecutive positions and inconsecutive positions are capable of being configured or activated in the current carrier; or a fifth air interface parameter indicating that at least one BWP at a predetermined position is capable of being configured or activated in the other carrier, and the other carrier is a carrier other than the current carrier.

Regarding Claim 5, the combination of Chen and Yi, specifically Chen teaches the configuring the air interface parameter set of the at least one BWP for the UE in 
transmitting the air interface parameter set of the at least one BWP to the UE through a broadcast message or preset signaling ([0086] the UE 905 may configure the one or more bandwidth parts based at least in part on an indication from the base station 910. In this case, the UE 905 may transmit an acknowledgement (ACK) or a negative acknowledgement (NACK) to confirm receipt or failed receipt, respectively, of the indication. In some aspects, the UE 905 may receive the indication from the base station 910 via a downlink data channel (e.g., a PDSCH). In this case, the UE 905 may transmit an ACK using a HARQ response to the indication received via the downlink data channel).

Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 1.


reporting UE capability information to a network device ([0084] the UE 905 may signal a UE capability regarding a number of supported uplink control channels); and
receiving an air interface parameter set of at least one BWP configured by the network device in accordance with the UE capability information, wherein the air interface parameter set comprises at least one air interface parameter of a BWP ([0080] the UE 905 may indicate one or more requested bandwidth part parameters to the base station 910, and the base station 910 may indicate one or more bandwidth part parameters to be used by the UE 905 during configuration of the one or more bandwidth parts; [0084] the UE 905 may signal a UE capability regarding a number of supported uplink control channels (e.g., single PUCCH, dual PUCCH, and/or the like), and may be instructed by and/or may negotiate with the base station 910 to determine the number of bandwidth parts to be configured based at least in part on the UE capability).
However, Chen does not teach capability information carrying BWP capability information; wherein the UE capability information comprises at least one of: MIMO capability information about each BWP to be supported by the UE; numerology information about each BWP to be supported by the UE; first indication information indicating whether the UE has a cross-BWP scheduling capability; second indication information indicating whether the UE has a fast switching capability; information about a retuning time length when the UE has the fast switching capability; BWP measurement gap capability information about the UE; third indication information indicating whether the UE has a capability of measuring, at a current BWP, different 
In an analogous art, Yi teaches capability information carrying BWP capability information ([0074] A UE may report whether the UE can support numerology in a disjoint manner or overlapped manner, when the UE supports multiple numerologies or multiple active BWPs simultaneously; [0100] a UE may report whether measurement gap is needed or not per each BWP configuration);
wherein the UE capability information comprises at least one of:
Multiple-Input Multiple-Output (MIMO) capability information about each BWP to be supported by the UE;
numerology information about each BWP to be supported by the UE ([0074] A UE may report whether the UE can support numerology in a disjoint manner or overlapped manner, when the UE supports multiple numerologies or multiple active BWPs simultaneously);
first indication information indicating whether the UE has a cross-BWP scheduling capability;

information about a retuning time length when the UE has the fast switching capability;
BWP measurement gap capability information about the UE ([0100] a UE may report whether measurement gap is needed or not per each BWP configuration);
third indication information indicating whether the UE has a capability of measuring, at a current BWP, different measurement items of the current BWP ([0100] If a UE can increase its RF to include RRM frequency without any change of active BWP, a UE may not need measurement gap. To reflect this, a UE may report whether measurement gap is needed or not per each BWP configuration);
fourth indication information indicating whether the UE has a capability of measuring, at one BWP, different measurement items of another BWP ([0100] if a UE needs to retune its center frequency to accommodate both measurement bandwidth and active BWP, the retuning latency is not negligible. In this sense, a simple solution may be to assume this case as `outside of active BWP`. ... To reflect this, a UE may report whether measurement gap is needed or not per each BWP configuration);
fifth indication information indicating whether a measurement gap needs to be configured for the UE when the UE has the capability of measuring, at one BWP, different measurement items of another BWP ([0100] if a UE needs to retune its center frequency to accommodate both measurement bandwidth and active BWP, the retuning latency is not negligible. In this sense, a simple solution may be to assume this case as `outside of active BWP`. If a UE can increase its RF to include RRM frequency without any change of active BWP, a UE may not need measurement gap. To reflect this, a UE may report whether measurement gap is needed or not per each BWP configuration); 
seventh indication information indicating whether a measurement gap needs to be configured for the UE when the UE performs intra-frequency multiple-beam measurement on one BWP.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yi’s method with Chen’s method so that the BWPs can be efficiently and correctly allocated to each UE in the network, and the measurement can be performed in the correct time durations in accordance with the UE’s RF capability. Thus, better system performance can be achieved.

Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 35, the combination of Chen and Yi, specifically Chen teaches the receiving the air interface parameter set of the at least one BWP configured by the network device in accordance with the UE capability information comprises: receiving at least one BWP and the air interface parameter set of the at least one BWP configured by the network device in accordance with the UE capability information through a broadcast message or preset signaling ([0080] the UE 905 may indicate one or more requested bandwidth part parameters to the base station 910, and the base station 910 may indicate one or more bandwidth part parameters to be used by the UE 905 during 

Regarding Claim 57, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Claims 2, 6, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Yi et al. and Xiong et al. (US 2020/0077432, relying on the provisional applications 62/520,878, 62/519,705 and 62/518,848).
Regarding Claim 2, the combination of Chen and Yi does not teach the UE capability information further comprises at least one of: capability information about the maximum quantity of BWPs capable of being configured for the UE simultaneously for uplink or downlink transmission and a bandwidth; capability information about the maximum quantity of BWPs capable of being activated by the UE simultaneously for the 
In an analogous art, Xiong teaches the UE capability information further comprises at least one of: capability information about the maximum quantity of BWPs capable of being configured for the UE simultaneously for uplink or downlink transmission and a bandwidth ([0097] The number of BWPs with different numerologies that can be simultaneously supported can be based on the UE's capability. In the latter case, the UE may use signaling to communicate such capability to the gNodeB; [0042] Such a wide BWP could be equal to that of the component carrier configured to the UE in accordance with the UE's bandwidth capability);
capability information about the maximum quantity of BWPs capable of being activated by the UE simultaneously for the uplink or downlink transmission and a bandwidth 
capability information about the quantity of consecutive or inconsecutive BWPs in a same carrier capable of being configured for the UE simultaneously and a bandwidth ([0097] The number of BWPs with different numerologies that can be simultaneously supported can be based on the UE's capability. In the latter case, the UE may use signaling to communicate such capability to the gNodeB; [0042] Such a wide BWP could be equal to that of the component carrier configured to the UE in accordance with the UE's bandwidth capability);
capability information about the quantity of consecutive or inconsecutive BWPs in a same carrier capable of being activated by the UE simultaneously and a bandwidth ([0097] The number of BWPs with different numerologies that can be simultaneously supported can be based on the UE's capability. In the latter case, the UE may use signaling to communicate such capability to the gNodeB; [0042] Such a wide BWP could be equal to that of the component carrier configured to the UE in accordance with the UE's bandwidth capability);
capability information about the quantity of BWPs capable of being configured for the UE simultaneously in different carriers and a bandwidth in the case of Carrier Aggregation (CA);

capability information about the quantity of BWPs capable of being activated by the UE simultaneously in different carriers and a bandwidth in the case of CA; or
capability information about the quantity of BWPs capable of being activated by the UE simultaneously in different carriers and a bandwidth in the case of DC.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xiong’s method with Chen’s method so that it can do away with the need for explicit signaling for the numerology used in each BWP in the downlink control information (DCI), which helps in reducing signaling overhead (Xiong [0048]). Moreover, BWPs can be efficiently and correctly configured to each of the UEs of different BWP capabilities.

Regarding Claim 6, the combination of Chen and Yi does not teach the transmitting the air interface parameter set of the at least one BWP to the UE through the broadcast message or preset signaling comprises: transmitting information about a correspondence between uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through the broadcast message or the preset signaling, wherein the uplink and downlink BWPs comprise a BWP pair consisting of an uplink BWP and a downlink BWP, and the information about the correspondence between the uplink and downlink BWPs comprises at least one of information about a feedback relationship between the uplink and downlink BWPs, scheduling information about the uplink and downlink BWPs, information about Timing Advance (TA) of the 
In an analogous art, Xiong teaches the transmitting the air interface parameter set of the at least one BWP to the UE through the broadcast message or preset signaling comprises: transmitting information about a correspondence between uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through the broadcast message or the preset signaling ([0066] a UE is configured with multiple UL BWPs, to reduce latency, a PUCCH carrying HARQ-ACK may be transmitted in a different UL BWP as compared with the BWP for monitoring and reception of PDCCH or PDSCH. There may be a one-to-one association between a DL BWP and a UL BWP, similar to a system information block 2 (SIB2) linkage between DL and UL carriers in LTE),
wherein the uplink and downlink BWPs comprise a BWP pair consisting of an uplink BWP and a downlink BWP ([0066] one-to-one association between a DL BWP and a UL BWP), and the information about the correspondence between the uplink and downlink BWPs comprises at least one of information about a feedback relationship between the uplink and downlink BWPs ([0066] a UE is configured with multiple UL BWPs, to reduce latency, a PUCCH carrying HARQ-ACK may be transmitted in a different UL BWP as compared with the BWP for monitoring and reception of PDCCH or PDSCH. There may be a one-to-one association between a DL BWP and a UL BWP, similar to a system information block 2 (SIB2) linkage between DL and UL carriers in LTE), scheduling information about the uplink and downlink BWPs ([0047] a scheduling DL or UL data transmission on multiple BWPs is provided), information about Timing Advance (TA) of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xiong’s method with Chen’s method so that it can do away with the need for explicit signaling for the numerology used in each BWP in the downlink control information (DCI), which helps in reducing signaling overhead (Xiong [0048]). Moreover, BWPs can be efficiently and correctly configured to each of the UEs of different BWP capabilities.

Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Claims 7 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Yi et al. (hereinafter Yi ‘008), Xiong et al. and Yi et al. (US 2020/0136878, relying on the provisional application 62/531,865, hereinafter Yi ‘878).
Regarding Claim 7, the combination of Chen, Yi ‘008 and Xiong does not teach the transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE comprises: transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through carrying a configuration of one of the uplink and downlink BWPs in a configuration of the other one of the uplink and downlink BWPs; or transmitting the 
In an analogous art, Yi ‘878 teaches the transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE comprises: transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through carrying a configuration of one of the uplink and downlink BWPs in a configuration of the other one of the uplink and downlink BWPs; or
transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through providing the uplink and downlink BWPs with a same configuration ([0109] UL default BWP may be same as DL default BWP (i.e. DL BWP for Msg4), at least for the case where UL numerology is same as DL numerology. In case of FDD, a fixed duplexing gap between DL and UL may be used to determine default UL BWP frequency location, and the same bandwidth may be used for UL at least for the same numerology case); or
transmitting the information about the correspondence between the uplink and downlink BWPs in the air interface parameter set of the at least one BWP to the UE through configuring a predetermined variable.


Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Claims 11 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Yi ‘008 and Wu (US 2019/0045571, relying on the provisional application 62/541,796).
Regarding Claim 11, Chen teaches subsequent to configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information, the BWP configuration method further comprises: transmitting L1/L2/L3 measurement configuration information at a designated BWP of the at least one BWP to the UE in accordance with the air interface parameter set of the at least one BWP ([0115] the UE 1205 may receive a semi-static and/or dynamic indication of non-zero power (NZP) CSI-RS resources and/or interference measurement resources (IMR) from the base station 1210); receiving measurement report information reported by the UE after a measurement in accordance with the measurement configuration information ([0115] the UE 1205 may receive a semi-static and/or dynamic indication of non-zero power (NZP) CSI-RS resources and/or interference measurement resources (IMR) from the base station 1210, may use such resource(s) to perform a CSI measurement, and may transmit CSI feedback to the base station).

In an analogous art, Wu teaches updating the air interface parameter set for the UE in accordance with the measurement report information ([0078] The first BS may transmit the second RRC message and/or the activation command to the UE when receiving measurement result(s) measured on the at least one second BWP which is better than a threshold, from the UE. The first BS may transmit the second RRC message and/or the activation command to the UE when receiving channel quality indicator(s), channel state information indicator(s) or beam quality indicator(s) measured on the at least one second BWP which is better than a threshold, from the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wu’s method with Chen’s method so that the optimal BWP allocation can be adaptively achieved based on the measurement report, and the system performance can be improved.

Regarding Claim 40, Chen teaches subsequent to receiving the air interface parameter set of the at least one BWP configured by the network device in accordance with the UE capability information, the BWP configuration method further comprises: receiving L1/L2/L3 measurement configuration information at a designated BWP of the at least one BWP from the network device ([0115] the UE 1205 may receive a semi-static and/or dynamic indication of non-zero power (NZP) CSI-RS resources and/or interference measurement resources (IMR) from the base station 1210); and performing measurement in accordance with the measurement configuration information to acquire 
However, the combination of Chen and Yi ‘008 does not teach so that the network device updates the air interface parameter set for the UE in accordance with the measurement report information.
In an analogous art, Wu teaches so that the network device updates the air interface parameter set for the UE in accordance with the measurement report information ([0078] The first BS may transmit the second RRC message and/or the activation command to the UE when receiving measurement result(s) measured on the at least one second BWP which is better than a threshold, from the UE. The first BS may transmit the second RRC message and/or the activation command to the UE when receiving channel quality indicator(s), channel state information indicator(s) or beam quality indicator(s) measured on the at least one second BWP which is better than a threshold, from the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wu’s method with Chen’s method so that the optimal BWP allocation can be adaptively achieved based on the measurement report, and the system performance can be improved.

s 13-14 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Yi ‘008 and Yi ‘878.
Regarding Claim 13, the combination of Chen and Yi ‘008 does not teach subsequent to configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information, the BWP configuration method further comprises: transmitting, when it is necessary to add or modify the BWPs for the UE, information about the to-be-added or to-be-modified BWPs to the UE, wherein the information about the BWPs comprises at least one of index information about each to-be-added or to-be-modified BWP, central frequency point information about each to-be- added or to-be-modified BWP, bandwidth information about each to-be-added or to-be-modified BWP, antenna configuration information about each to-be-added or to-be-modified BWP, numerology information about each to-be-added or to-be-modified BWP, uplink/downlink BWP configuration information corresponding to each to-be-added or to-be-modified BWP, configuration information about a Random Access Channel (RACH) for the UE with respect to each to-be-added or to-be-modified BWP, information about a power control parameter of the UE with respect to each to-be-added or to-be-modified BWP, cross-BWP scheduling configuration information, or configuration information about a physical channel for the UE with respect to each to-be-added or to-be-modified BWP.
In an analogous art, Yi ‘878 teaches subsequent to configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information ([0089] A UE may be configured with one or more of BWPs via RRC configuration after receiving Msg4. One of BWP may be configured with active BWP), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yi ‘878’s method with Chen’s method so that a flexible mechanism for BWP configuration can be achieved, and the throughput QoS requirement can be met by adding more BWPs.

Regarding Claim 14, the combination of Chen and Yi ‘008 does not teach subsequent to configuring the air interface parameter set of the at least one BWP for the 
In an analogous art, Yi ‘878 teaches subsequent to configuring the air interface parameter set of the at least one BWP for the UE in accordance with the UE capability information ([0089] A UE may be configured with one or more of BWPs via RRC configuration after receiving Msg4. One of BWP may be configured with active BWP), the BWP configuration method further comprises: transmitting, when it is necessary to delete the BWPs for the UE, information about a list of to-be-deleted BWPs to the UE ([0125] A deactivation configuration may be also possible for a BWP to remove the BWP configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yi ‘878’s method with Chen’s method so that a flexible mechanism for BWP configuration can be achieved, and UE power saving can be achieved by deactivating and removing the BWPs.

Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2020/0014523) teaches method for wide bandwidth communication and UE measurement gap capability.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413